PER CURIAM
Petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision that requires him to serve 36 months of supervised parole pursuant to ORS 144.085(l)(b). He argues that application of ORS 144.085 to him violates constitutional prohibitions against ex post facto laws.
Petitioner was convicted of one count of felony murder, ORS 163.115(l)(b), committed in March 1981. Petitioner was sentenced to life in prison. In March 1994, the Board ordered that petitioner’s release date be set at May 1, 1994, and it ordered, pursuant to ORS 144.085(l)(b), that petitioner serve a three-year minimum term of supervised parole. Petitioner appeals and argues that the application of ORS 144.085(l)(b) to him violates the ex post facto provisions of the state and federal constitutions. The application of ORS 144.085(l)(b) to petitioner does not present an ex post facto problem, because the rules in effect at the time petitioner committed his crime provided for a longer term of parole than the three-year term imposed pursuant to ORS 144.085(l)(b). See Byrnes v. Board of Parole, 134 Or App 296, 894 P2d 1252 (1995).
Affirmed.